Name: 83/262/EEC: Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-02

 Avis juridique important|31983D026283/262/EEC: Commission Decision of 19 May 1983 establishing second modification of Decision 83/216/EEC concerning certain measures of protection against classical swine fever Official Journal L 143 , 02/06/1983 P. 0048 - 0048+++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 378 , 31 . 12 . 1982 , P . 57 . ( 3 ) OJ NO L 121 , 7 . 5 . 1983 , P . 21 . ( 4 ) SEE PAGE 44 OF THIS OFFICIAL JOURNAL . COMMISSION DECISION OF 19 MAY 1983 ESTABLISHING SECOND MODIFICATION OF DECISION 83/216/EEC CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ( 83/262/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 82/893/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , WHEREAS , FOLLOWING THE EPIZOOTIC OF CLASSICAL SWINE FEVER WHICH WAS DECLARED IN CERTAIN REGIONS OF THE TERRITORY OF THE FEDERAL REPUBLIC OF GERMANY , THE COMMISSION ADOPTED DECISION 83/216/EEC ( 3 ) CONCERNING CERTAIN MEASURES OF PROTECTION AGAINST CLASSICAL SWINE FEVER ; WHEREAS SINCE THEN THE PERSISTENCE OF THE DISEASE AND ITS EXTENSION TO OTHER PARTS OF THE TERRITORY HAS LED THE COMMISSION TO MODIFY FOR THE FIRST TIME THROUGH DECISION 83/259/EEC OF 17 MAY 1983 ( 4 ) THE MEASURES APPLIED IN THE INTRA-COMMUNITY TRADE OF LIVE PIGS FOR BREEDING AND FATTENING ; WHEREAS IN THE LIGHT OF THE EVOLUTION OF THE DISEASE IT IS CONSIDERED NECESSARY TO REINFORCE THE MEASURES FOR LIVE PIGS COMING FROM CERTAIN REGIONS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 83/216/EEC IS MODIFIED AS FOLLOWS : 1 . ARTICLE 1 IS REPLACED BY THE FOLLOWING : " ARTICLE 1 THE MEMBER STATES SHALL FORBID THE INTRODUCTION INTO THEIR TERRITORY OF LIVE PIGS COMING FROM A " KREIS " IN WHICH CLASSICAL SWINE FEVER HAS OCCURRED WITHIN THE LAST 28 DAYS PRIOR TO CONSIGNMENT AND SITUATED IN THE FOLLOWING REGIONS OF THE FEDERAL REPUBLIC OF GERMANY : DUESSELDORF , UNTERFRANKEN AND MUENSTER . " 2 . IN ARTICLE 2 , " 21 APRIL 1983 " IS REPLACED BY " 19 MAY 1983 " . 3 . IN ARTICLE 4 , " 19 MAY 1983 " IS REPLACED BY " 20 JUNE 1983 " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 MAY 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION